          Case 2:16-cv-02184-VC Document 108 Filed 08/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


 BRIAN K. NYGAARD,
                                                    Case No. 16-cv-02184-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 PROPERTY DAMAGE APPRAISERS,
 INC.,
                Defendant.


       The Court has been advised by the Notice of Settlement filed on August 13, 2021 that the

parties have resolved this case. Dkt. No. 106. Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: August 23, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
